Citation Nr: 0030503	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  99-07 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of service connection for a skin condition 
to include psoriasis.

2. Entitlement to an increased (compensable) evaluation for a 
scar, right lower leg.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
January 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 rating decision of the Department 
of Veterans Affairs (VA) regional office (RO) in Columbia, 
South Carolina, wherein the RO denied service connection for 
a skin condition to include psoriasis and denied the 
veteran's claim for a compensable evaluation for a laceration 
scar of the right, lower leg.  The claim for an increased 
evaluation for the scar, right lower leg, is deferred pending 
the completion being sought in the REMAND below.


FINDINGS OF FACT

1. In a September 1996 rating decision the RO denied service 
connection for a skin condition to include psoriasis; this 
decision is final.

2. Evidence added to the record since the September 1996 
decision is not cumulative or redundant, is relevant and 
probative, and when viewed in conjunction with the 
evidence previously of record is so significant that it 
must be considered in order to fairly decide the merits of 
the case.


CONCLUSION OF LAW

Evidence received since the September 1996 RO decision 
denying service connection for a skin disability is new and 
material; and the veteran's claim is reopened. 38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records show no skin abnormalities or 
complaints in the veteran's August 1967 pre-induction 
examination report.  In December 1968 the veteran was 
diagnosed as having neurodermatitis manifested by pruritus of 
his whole body.  In January 1969 a medical record states that 
the veteran has been itching all over for the past week.  An 
examination found no rash, but unusually dry skin.  Records 
from the National Guard show that in March 1983 the veteran 
was seen for a problem with his hands.  He was subsequently 
referred to the dermatology clinic for further evaluation.  
No records from the dermatology clinic are in the file.

The file also contains a report of Medical History dated 
November 1985 in which the veteran checked a box that 
indicates he does not know if he had or has a skin disease.  
A March 1996 medical review form for an annual medical 
certificate diagnoses the veteran as having psoriasis.

In May 1996 the veteran filed a claim for service connection 
for a skin condition to include psoriasis.  In a September 
1996 rating decision the RO denied the veteran's claim for 
service connection for a skin condition.  The veteran was 
notified of the decision by letter dated the same month and 
he was provided with information concerning his appellate 
rights.

In January 1999 the veteran filed an application to reopen 
his claim for service connection for a skin condition to 
include psoriasis.

In February 1999 the RO received a letter from the veteran's 
private physician stating that he had been seeing the veteran 
since June 1995 and that the veteran had moderately severe 
psoriasis of the trunk, scalp and extremities, which had 
partially responded to treatment.  He said that as far as he 
knew, it had not limited the veteran's physical capabilities 
unless his arthritis was psoriatic in nature.

In February 1999 the RO received medical records from the 
Veterans Affairs Medical Center (VAMC) in Columbia, South 
Carolina, showing that in January 1998 the veteran sought 
treatment for a rash that appeared the previous day.  This 
report also notes that he had psoriasis.  The rash was 
diagnosed as a drug reaction.  A February 1998 report notes 
that the veteran has psoriasis and that the disease appears 
to be rather severe on his legs.  Notes from a May 1998 
office visit state that the veteran complained of itchy red 
scaly patches on both legs from ankles to mid legs. In June 
1998 the veteran was assessed as having psoriasis, under 
treatment.  In October 1998 the veteran was assessed as 
having psoriasis with possible onychomycosis.

In July 1999 the veteran attended a VA regional office 
hearing in Columbia, South Carolina.  The veteran testified 
that his leg itches all the time and that it seems like it 
wants to get better and then it starts itching again.  He 
stated that he has been diagnosed as having psoriasis and 
that he first noticed the condition 15 years earlier.  The 
veteran also stated that his rash is on his legs, thighs, and 
knees.

II.  Legal Analysis

The veteran's initial claim for service connection for a skin 
condition to include psoriasis was denied by the RO in 
September 1996.  The veteran did not appeal the decision; 
therefore, it is final. 38 C.F.R. §§ 20.200, 20.1103 (2000).  
In order to reopen a final disallowed claim, new and material 
evidence must be submitted since the last final disallowance 
of the claim. 38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140 (1990); Evans v. Brown, 9 Vet. App. 273 (1996).

Although the March 1999 RO decision that is the subject of 
this appeal addresses the veteran's claim for service 
connection for a skin condition to include psoriasis without 
regard to the issue of finality, the Board has a legal duty 
under 38 U.S.C.A. §§ 5108 and 7104(b) to consider the new and 
material evidence issue regardless of the RO's actions.  
Barnett v. Brown, 8 Vet. App. 1 (1995).  Thus, it must first 
be determined whether the veteran has submitted new and 
material evidence since the prior adverse decision in 
September 1996 that is sufficient to reopen this claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Hodge v. West, 155 F.3d 
1356, 1359 (Fed. Cir. 1998).

In the instant case, additional evidence has been submitted 
since the September 1996 rating decision that has not been 
previously considered and which bears directly and 
substantially upon the issue for service connection for a 
skin disability.  In this regard, it appears that at the time 
the RO rendered the September 1996 decision, it did not have 
any information from the veteran's private physician or the 
VAMC records - records that reflect diagnoses of psoriasis.  
This evidence is indeed significant to the veteran's claim 
for service connection for a skin condition and must be 
considered in order to decide fairly the merits of his claim.  
Hodge, supra.  Having determined that new and material 
evidence has been added to the record since September 1996, 
the veteran's claim for service connection for a skin 
condition to include psoriasis is reopened. 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.356.


ORDER

The claim for service connection for a skin condition to 
include psoriasis is reopened, subject to further action as 
discussed in the remand below.


REMAND

Skin Condition

The service medical records show that the veteran was treated 
for neurodermatitis in December 1968.  In January 1969 he 
complained of itching all over his body and 

was found to have unusually dry skin.  In March 1993 the 
veteran was referred to a dermatology clinic for a problem he 
was having with his hands.  Medical records from the National 
Guard show that a March 1996 medical review form for an 
annual medical certificate diagnoses the veteran as having 
psoriasis.  

A February 1999 letter from the veteran's private physician 
states that the veteran has moderately severe psoriasis of 
the trunk, scalp and extremities.

Medical records dated in 1998 from VAMC-Columbia, South 
Carolina, make several references to the veteran's psoriasis 
and in February 1998 it was observed to be rather severe on 
his legs.  In light of evidence indicating a skin condition 
in service, a medical opinion is required which addresses the 
nature and etiology of the veteran's current skin condition.  
Prior to determining the veteran's claim for service 
connection for a skin condition to include psoriasis, VA must 
ensure that it has fulfilled its duty to assist the veteran 
in obtaining evidence necessary to substantiate his claim.  
Such a duty is statutory as amended by H.R. 4864, Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Accordingly, the veteran should be afforded a 
VA dermatology examination which is thorough and which takes 
into account the veteran's records of prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one.

In addition, the February 1999 letter from the veteran's 
private physician states that the physician has treated the 
veteran since 1995.  A review of the file does not reveal any 
treatment records from this physician.  Thus, any additional 
relevant medical records should be secured on remand.

Scar, Right Lower Leg

The veteran testified in July 1999 that his serviced 
connected scar gets tender; therefore, it is necessary for 
the veteran to receive a VA examination to determine whether 
he meets the applicable criteria for a compensable rating 
under VA's 

schedule for rating disabilities.  38 C.F.R. Part 4.  
Accordingly, this case is REMANDED to the RO for the 
following action:

1. The RO should ask the veteran to 
identify (names, addresses, dates) all 
sources (VA or non-VA) of treatment 
for his skin condition and scar.  
After securing the necessary releases, 
the RO should then directly contact 
these sources and obtain all medical 
records that are not already on file, 
following the procedures of 38 C.F.R. 
§ 3.159 (2000).

2. The RO should ensure that all medical 
records concerning treatment from the 
South Carolina National Guard have 
been submitted and associated with the 
claims file.

3. Thereafter, the veteran should be 
afforded a VA dermatological 
examination in order to assess the 
nature and etiology of his skin 
condition as well as the extent of his 
service connection right leg scar.  
Any tests or studies deemed 
appropriate by the examiner to make 
this determination should be 
undertaken.  The examiner should be 
asked to review the evidence contained 
in the claims file along with a copy 
of this REMAND, in conjunction with 
the examination of the veteran.  The 
examiner should provide an opinion as 
to whether it is at least likely as 
not that the veteran's current skin 
condition is etiologically related to 
service or the skin problems 
experienced therein.  With respect to 
the veteran's right leg scar, the 
examiner should indicate whether the 
scar is tender and painful on 
objective demonstration, and should 
describe in detail the appearance of 
the scar.  The examiner should set 
forth in detail all findings that 
provide a basis for that opinion.

4. Upon receipt of the examination 
report, the RO should review the 
report to ensure that it is adequate 
for rating purposes.  If not, the RO 
should return the examination report 
to the examining physician.

5. Following completion of the foregoing, 
the RO should readjudicate the 
veteran's claim for service connection 
for a skin condition and for an 
increased evaluation (compensable) for 
a scar, right lower leg and, if the 
decision remains adverse to the 
veteran, provide the veteran and his 
representative with a supplemental 
statement of the case and a reasonable 
time to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified.  The purpose of this REMAND 
is to obtain additional information and to ensure due process 
of law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. Symanski
	Veterans Law Judge
	Board of Veterans' Appeals

 


- 6 -


